DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 9, and 10 are objected to because of the following informalities:  
Regarding claim 1 – Line 13, “the supervisor module” should be -- a supervisor module --.
Regarding claim 1 – Line 15, “a supervisor module” if the same as line 13 should be -- the supervisor module -- or if different from line 13 should be -- another supervisor module -- or -- a second supervisor module --.
Regarding claim 9 - Line 10, “the supervisor module” should be -- a supervisor module --.
Regarding claim 9 - Line 15, “a supervisor module” if the same as line 10 should be -- the supervisor module -- or if different from line 10 should be -- another supervisor module -- or -- a second supervisor module --.
Regarding claim 9 – Line 16, “the supervisor module” is this the same as line 10 or line 15?
Regarding claim 10 – Line 1, “claim 8” should be -- claim 9 --.

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 14 of U.S. Patent No. 11,096,075 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1 and 9 of the application with claims 1-7 and 14 of the patent, claims 1 and 9 of the application are anticipated by patent claims 1-7 and 14 in that claims 1-7 and 14 of the patent contain all the limitations of claims 1 and 9 of the application. Claims 1 and 9 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbieri et al. (US 2018/0287696 A1) hereinafter Barbieri.

1.	Regarding claim 1 and 9 – Barbieri discloses a plurality of baseband processors, each of the plurality of baseband processors configured to communicate with a corresponding mobile network operator within the plurality of mobile network operators, refer to Figures 2, 3, 4, and paragraphs [0014], [0047], [0124], [0159].
a fronthaul network interface configured to be coupled to one or more remote units and to each of the plurality of baseband processors, the fronthaul interface having a CPRI (Common Public Radio Interface) transport layer, a first DMA buffer coupled to one of the first baseband processor and the CPRI transport layer, a second DMA buffer coupled to the second baseband processor and the CPRI transport layer, and a mapping module coupled to the supervisor module, the first DMA buffer, the second DMA buffer, and the CPRI transport layer, refer to Figures 1, 2,  3, 4, and paragraphs [0014] to [0016], [0030], [0034], [0036], [0037], [0048], [0049], [0051], [0052], [0054], [0055], [0058], [0082], [0083], [0087], [0107], [0125], [0126], [0129], [0130], and claim 1.
a supervisor module coupled to the plurality of baseband processors and the fronthaul network interface, refer to Figures 3, 6, and paragraphs [0124], [0160], [0241].

3.	Regarding claim 3 – Barbieri discloses the each of the plurality of data streams corresponds to a cell supported by one of the plurality of baseband processors, refer to Figure 4 and paragraphs [0007], [0110], [0116], [0117], [0135], [0146].
4.	Regarding claims 8 and 14 – Barbieri discloses a plurality of band-specific cell processors are associated with each of the plurality of baseband processors, and wherein the fronthaul network interface is configured to multiplex a plurality of data streams, each associated with a granted, shared spectrum channel assigned to a corresponding one of the plurality of band-specific cell processors configured in an active state, refer to Figures 2, 3, 4, 5, and paragraphs [0003], [0035], [0052], [0058], [0085], [0086], [0109], [0113], [0115], [0130], [0134], [0135], [0146], [0149], [0153], [0156], [0171].
Allowable Subject Matter

Claims 4-7, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajagopal (US 2021/0410007 A1) discloses system and method for reduction in fronthaul interface bandwidth for cloud RAN.
Bottari et al. (US 2018/0242167 A1) discloses radio base station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
12 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465